Citation Nr: 0907973	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-03 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Heart 
of Florida Regional Medical Center on September 23, 2003.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran reportedly served on active duty from January 
1963 to January 1966.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 adverse action by the 
Department of Veterans Affairs (VA) Medical Center in Tampa, 
Florida, which is the Agency of Original Jurisdiction (AOJ) 
in this matter.

On his February 2005 Appeal To Board Of Veterans' Appeals (VA 
Form-9), the Veteran checked the box indicating that he 
wanted a BVA hearing at a local VA office before a member, or 
members of the BVA.  Such a hearing was scheduled for January 
2009, however the day prior to the scheduled hearing, the 
Veteran's representative submitted a statement, noting that 
the Veteran wished to cancel his hearing due to a health 
condition.    


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The Veteran presented to the emergency room at Heart of 
Florida Regional Medial Center on September 23, 2003 with a 
chief complaint of headaches.

3.  The objective evidence reflects that a VA facility was 
feasibly available to the Veteran to treat his non-emergent 
headache condition.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, 
non-VA medical expenses incurred on September 23, 2003, 
pursuant to the Veterans Millennium Health Care and Benefits 
Act, are not met.  38 U.S.C.A. §1725 (West 2002); 38 C.F.R. 
§§ 17.120, 17.121, 17.1000- 17.1002 (prior to, and subsequent 
to October 10, 2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the appellant is required in order to 
comply with the duty to notify or assist.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000) introduced several fundamental changes into 
the VA adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded. However, the United States Court of 
Appeals for Veterans Claims (Court) ruled in Manning v. 
Principi, 16 Vet. App. 534, 542-43 (2002), that the 
provisions of the VCAA are not applicable where the law, not 
the factual evidence, is dispositive.  In Barger v. Principi, 
16 Vet. App. 132, 138 (2002), the Court held that the 
provisions of the VCAA are not applicable to statutes and 
regulations, which concern special provisions relating to VA 
benefits, and those statutes and regulations contain their 
own notice provisions.  As this case concerns a legal 
determination of whether the Veteran is entitled to 
reimbursement for medical expenses under 38 U.S.C.A. §1725, 
the provisions of the VCAA are not applicable.  The 
provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R 
contain their own notice requirements.  Regulations at 38 
C.F.R. § 17.120-33 discuss the adjudication of claims for 
reimbursement of unauthorized medical expenses.  According to 
38 C.F.R. § 17.124, the Veteran has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA 
medical treatment, and "other evidence or statements that are 
deemed necessary and requested for adjudication of the 
claim."  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required by Part 19 of Chapter 38. 38 C.F.R. § 
17.132.

At any rate, the Veteran was provided with the notice 
required by the VCAA in a letter provided to him after he 
initiated his appeal.  VA has done everything reasonably 
possible to assist the Veteran with respect to his claim for 
benefits, such as obtaining medical records and requesting an 
expert medical opinion.  Consequently, the duty to notify and 
assist has been met.

Legal Criteria

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008. Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility; (e) At the time the emergency 
treatment was furnished, the Veteran was enrolled in the VA 
health care system and had received medical services under 
authority of 38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2008).

The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2008).

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 
reflect a legislative change in that statute, effective 
October 10, 2008.  Specifically, the change of interest is 
that the word "shall" in the first sentence, replaced the 
word "may." This made the payment or reimbursement by VA of 
treatment non-discretionary, if the Veteran satisfied the 
requirements for such payment.  That is, under the version of 
§ 1725 in effect prior to October 10, 2008, payment of such 
medical expenses was not mandatory even if all conditions for 
the payment were met.  Under both versions, the conditions 
set out in the remainder of the statute must be met in order 
for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency 
treatment continued, once the definition of "emergency 
treatment" was met.  Under the former version, treatment is 
considered emergent until the veteran is transferred safely 
to a Department facility or other Federal facility and such 
facility is capable of accepting such transfer.  Under the 
revised version, "emergency treatment" is continued until 
such time as the Veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility.

In this case, there is no dispute as to how long any emergent 
treatment was continued because, as will be discussed below, 
the definition of "emergency treatment" under the 
regulations is not met.  Therefore, although the Veteran has 
not been apprised of the revised version of § 1725, the Board 
finds that there is no prejudice to the Veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, the Board need not here determine whether § 1725 as 
revised, effective October 10, 2008 is to be given 
retroactive effect.  Whether the version effective prior to 
October 10, 2008 or the version effective since October 10, 
2008 is applied, the result is the same; the appeal must be 
denied.

Analysis

On September 23, 2003, at approximately 9:30 a.m., the 
Veteran presented to the emergency room at Heart of Florida 
Regional Medical Center with a complaint of headaches.  
According to the initial assessment form, the hospital placed 
the Veteran on "Non Urgent" status.  He was then examined 
and underwent a computed tomography scan of the head, which 
was normal.  He was discharged approximately one and half 
hours later.  According to his notice of disagreement dated 
in January 2004, the Veteran indicated that on the day in 
question his "head was hurting due to hypertension and I was 
in no condition to drive to Tampa from Haines City, So I went 
to the nearest medical facility, which was Heart of Florida 
Hospital in Haines City."  He further noted that the private 
hospital treated his condition, and he has follow-up at the 
VA facility in Tampa.  The Veteran has no service-connected 
disabilities.

On his February 2005 VA Form 9, the Veteran stated that prior 
to September 23, 2003, he did see a doctor and was told he 
had high blood pressure; that doctor sent him to another 
doctor, who gave him a date to return for an office visit.  
He apparently could not wait for the follow-up visit, as his 
headaches persisted.

It is not disputed that the Veteran is financially liable to 
Heart of Florida Regional Medical Center for the treatment in 
question, that the Veteran does not have any form of health 
insurance or coverage, that the Veteran does not have any 
legal recourse against a third party that will pay all or 
part of the bills, that the Veteran's complaints were 
unrelated to a workplace accident or injury, and that he is 
not eligible for reimbursement under 38 U.S.C.A. § 1728.

The Veteran's claim was denied by the Tampa VA Medical Center 
on the basis that a VA facility was feasibly available to 
treat his headache complaints.  

On review, the Board finds that the criteria for payment or 
reimbursement of unauthorized, non-VA medical expenses 
incurred on September 23, 2003, pursuant to the Veterans 
Millennium Health Care and Benefits Act, are not met.
Significantly, the Chief Medical Officer (CMO) of the Tampa 
VA Medical Center, in November 2003, reviewed the Veteran's 
claim and concluded that the Veteran did not meet the 
criteria for "emergency treatment."  In this regard, the 
CMO stated that a VA medical facility was available to treat 
the Veteran at 9 a.m. on September 23, 2003, which was a 
Tuesday, and therefore the Veteran should have attempted to 
use it before presenting to the emergency room at the Heart 
of Florida Regional Medical Center.  Notably, the record does 
not contain any competent medical opinion to the contrary.

In sum, the objective evidence of record shows that a VA 
facility was feasibly available on September 23, 2003, to 
evaluate the Veteran's headache complaints.  

Although the Board is sympathetic toward the Veteran, it is 
bound by the law, and this decision is dictated by the 
relevant statutes and regulations.  The Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable.  See 38 U.S.C.A. §§503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

The Board finds that the preponderance of the evidence is 
against reimbursement or payment for the unauthorized private 
medical care that the Veteran received on September 23, 2003, 
under the provisions of 38 U.S.C.A. § 1725.  The appeal is 
therefore denied.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Heart 
of Florida Regional Medical Center on September 23, 2003, is 
denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


